--------------------------------------------------------------------------------


Contract No.: GZLS20090507Z Contract Execution Date: May 25, 2009

Software License Contract

Party A (“Licensee”): Guizhou Yi Mate Information Supermarket Project
Development Co., Ltd.
Address: 225 Wenchang Bei Road, Guiyang
Legal Representative: Zheng Chengyu

Party B (“Licensor”): Shenzhen CC Power Corporation
Address: Unit 501, Cyber Times Tower B, Tian’an Cyber Park, Futian District,
Shenzhen
Principal: Wang Xili

          1.       As an owner of rights and interests (including ownership and
intellectual property rights) relating to Mach5TM Web Accelerator software,
Party B licenses to Party A Mach5TM Web Accelerator software (“Software”) (with
10,000 users) and provides Party A with services relevant to the Software
(“Service”). Party A agrees to use the Software and accept the Service. Please
refer to Appendix 1 hereto for details of the Software and the Service.

          2.       Party B grants to Party A the license of the Software,
applicable to web acceleration systems and equipment of Party A and its
subsidiaries and branches (“Party A’s Equipment”). In the event the Software is
upgraded, Party A will be granted the license of the new Software for free.

          3.        Price Terms

          3.1      The total price for the Software license and the Service
(“Total Price”) shall be RMB Seven Hundred and Eighty Four Thousand Only
(784,000.00) .

          3.2      The abovementioned Total Price shall be fixed and
unchangeable. 3.3 The abovementioned Total Price shall include:

          (1)      the complete Software and documents referred to herein, which
shall be provided by Party B; 
          (2)      expenses which shall be assumed by Party B in accordance
herewith, including but not limited to expenses relating to installation,
configuration and technical support, as well as expenses relating to other
technical services addressed in the Appendix hereof and training expenses.

          4.        Payment Terms

          4.1      Party A shall be liable to pay the Total Price to Party B in
accordance with the following terms.

          4.1.1   Payment upon Delivery

          After the Software and relevant information specified hereunder are
delivered by Party B to Party A and the systems are launched for trial run, as
following the execution of this Contract, Party A shall, within 15 working days
and against the following documents provided by Party B, pay to Party B 40% of
the Total Price, that is, RMB Three Hundred and Thirteen Thousand and Six
Hundred Only (313,600.00) .

          (1)      formal invoice with its amount equivalent to 40% of the Total
Price; 
          (2)      one payment request sent by Party B.

1

--------------------------------------------------------------------------------

          4.1.2   Payment upon Acceptance

          After the systems are delivered for use, final acceptance shall be
conducted within 4 months of the systems’ trial run. Party A shall, within 15
working days after executing the final inspection conformity certificate and
against the following documents provided by Party B, pay to Party B 50% of the
Total Price, that is, RMB Three Hundred and Ninety Two Thousand Only
(392,000.00) .

          (1)      formal invoice with its amount equivalent to 50% of the Total
Price; 
          (2)      one payment request sent by Party B.

          4.1.3   Warranty Period Balance

          Party A shall, within 15 working days following the expiration of the
warranty period and against the following documents provided by Party B, pay to
Party B 10% of the Total Price, that is, RMB Seventy Eight Thousand and Four
Hundred Only (78,400.00) .

          (1)      formal invoice with its amount equivalent to 10% of the Total
Price; 
          (2)      one payment request sent by Party B.; 
          (3)      one certificate regarding warranty period expiration executed
by Party A.

          4.2      In the event Party B is liable to pay damages and/or
compensation in accordance herewith, Party A shall have the right to deduct
corresponding amounts from any abovementioned payment.

          5.        Delivery Terms

          5.1      Party B commits to deliver all Software and documents to the
site of Party A hereof in [ ] batches prior to May 27, 2009, as in accordance
with the schedule specified hereunder, and to cooperate regarding
implementation.

          5.2      Upon the delivery, Party A shall submit 2 original
certificates of delivered to Party B. Party A’s representatives will verify the
quantities of the goods delivered against the certificate of delivered, execute
these 2 original certificates of delivered and return one (1) original
certificate to Party B. Execution of Party A’s representatives on such original
certificates of delivered will only prove the number of boxes of the goods
received by Party A on the execution date and whether or not the boxes’ surfaces
have material damages.

          5.3      If Party A discovers errors or omissions during its unpacking
inspection, Party B shall, at its own expenses, be liable to ship the goods
under such errors or omissions to the destination specified hereunder within
three working days upon its receipt of the notice relating to such errors or
omissions and assume the liability of breach arising therefrom.

          6.        Installation, Configuration and Inspection and Acceptance
Location of System Installation:

          6.1      Both Parties shall, within the term hereof, respectively
designate one (1) representative to manage technical issues relating hereto,
whose work plans shall be formulated through consultations of both Parties’
representatives. In the event there emerge technical issues or disputes
regarding technical issues, both Parties’ representatives shall analyze causes,
distinguish responsibilities and work out solutions through consultations.
Working progress during installation, configuration and inspection and
acceptance, issues discovered and solutions, as well as everyday main tasks
shall all be recorded on the job log. The daily records on the job log shall be
confirmed by both Parties’ representatives with their execution, with each Party
holding one (1) copy.

2

--------------------------------------------------------------------------------

          6.2      Party B shall be liable to conduct the Software installation
and configuration prior to April 23, 2009, as in accordance herewith. Party A’s
representative shall conduct preliminary inspection and acceptance of the
Software after it is installed, configured and runs steadily for 3 working days.
The preliminary testing, inspection and acceptance shall be subject to the
engineering technology norms and Q and A specified under Appendix [ ], and
satisfy testing, inspection and acceptance requirements specified under the
Appendix.

          6.3      With Party B’s written request, the testing for preliminary
inspection and acceptance shall be conducted by Party A in accordance with
relevant provisions under Appendix [ ]. If the testing results conform to
relevant provisions under Appendix [ ], Party A will execute one preliminary
inspection conformity certificate. If it fails the preliminary inspection, Party
B shall take all remedial measures to facilitate another preliminary inspection,
with expenses relating thereto to be born by Party B. If it again fails to
satisfy the requirements during the second preliminary inspection, Party A shall
have the right to terminate this Contract. Under such circumstances, Party B
must refund relevant payments and expenses which have been collected, as well as
corresponding interest calculated in accordance with the contemporary loan
interest rate of the People’s Bank of China. Party B shall assume the liability
of breach and compensate Party A for all its losses.

          6.4      The Software shall be under trial run for 4 months from the
execution date of the preliminary inspection conformity certificate. The trial
run shall demonstrate that functions and performance of the Software conform to
Party B’s commitment and warranty under Appendix [ ]. If, during the trial run,
any inconformity between the Software and the provisions hereunder, which is
caused by Party B, is discovered, Party B shall be liable to correct and redress
such at its own expenses till the Software has the functions and performance
warranted by Party B hereunder. Meanwhile, the trial run shall be postponed
correspondingly in accordance with the period of such correction and redress. In
the event material communication failure is caused by Party B’s Software, the
trial run shall resume upon the repair of such failure.

          6.5      With Party B’s written request, the testing for final
inspection and acceptance shall be conducted upon the expiration of the trial
run period. If all performance and systems’ index of the Software conform to
Appendix [ ], Party will execute three (3) final inspection conformity
certificates, with two (2) of such kept by Party A.

          If the Software fails the final inspection, Party B shall take all
remedial measures to facilitate another testing for final inspection and
acceptance, which is to be conducted as soon as possible, with expenses relating
thereto to be born by Party A. Party B shall assume the liability of breach and
compensate Party A for all its losses.

          6.6      If the Software also fails the second testing for final
inspection due to Party B, Party A shall have the right to terminate this
Contract. Under such circumstances, Party B must refund relevant payments and
expenses which have been collected, as well as corresponding interest calculated
in accordance with the contemporary loan interest rate of the People’s Bank of
China. Party B shall assume the liability of breach and compensate Party A for
all its losses.

          6.7      Party B’s responsibilities under the warranty period
specified herein shall not be waived, even if the Software passes the testing
for final inspection and acceptance.

          7.        Guaranty, Warranty

          7.1      Party A warrants that the Software provided by Party B will
be used for the purposes specified hereunder.

3

--------------------------------------------------------------------------------

          7.2      The warranty period of the Software provided by Party B shall
be 12 months from the execution date of the final inspection conformity
certificate (“Warranty Period”).

          7.3      Party B warrants that, during the Warranty Period, the
Software has no defect which is caused by Party B and affects the normal
operation of Party A’s Equipment and systems. During the Warranty Period, Party
B shall repair or replace defective Software and upgrade the Software for free.

          7.4      During the Warranty Period, Party B shall provide Party A
with free 7*24 technical support services regarding the Software hereunder.
Party B shall conduct troubleshooting and solve problems for Party A within 8
hours upon its receipt of Party B’s notice. Upon Party A’s request, Party B
shall conduct troubleshooting and solve problems by way of onsite support,
telephone consultation and so on. Please refer to Appendix [ ] for time for
response and troubleshooting.

          7.5      Upon the expiration of the Software’s Warranty Period, both
Parties may reach agreement on Party B’s continuous provision of relevant
support services through consultations. Party B shall provide Party A with
relevant support services at the then-current standard rates and on the
most-favored conditions with prices no higher than those offered to other
clients at the same period of time.

          7.6      Party B shall be liable to compensate Party A for its losses
caused by Party B’s breach of the abovementioned warranty obligations and the
service obligations on the most-favored conditions after the Warranty Period.

          8.         Training

          8.1      Training Purposes: to facilitate independent use of the
Software hereunder by Party A or end users 8.2 Training Contents: centralized
training for installation and use of Mach5TM Web Accelerator Software 8.3
Training Time and Place: Party B will provide Party A will technical trainings
with no less than 3 working days. Specific timing for training shall be decided
by both Parties through consultations. All expenses relating to the training
shall be assumed by Party A. The training place shall be the one where the end
user is located. Specific training manners shall be decided by both Parties
through consultations, provided that Party B must ensure that the training
quality can accomplish the abovementioned training purposes.

          9.         Software Ownership

          9.1      Party A never obtains ownership or copyright of the Software,
whether in whole or in part, all of which shall still belong to Party B.

          9.2      Party A may transfer all of its rights hereunder to any
successor of Party A’s Equipment, with the transfer notice delivered by Party A
to Party B.

          10.       Liability of Breach and Limitations on Responsibilities

          10.1    Both Parties will perform strictly in accordance with this
Contract. If either Party breaches any provisions hereunder and causes economic
losses to the other Party, the non-breaching Party shall have the right to
require the termination of this Contract, with the breaching Party assuming the
liability for compensation.

          10.1.1  In the event Party B’s Software delivery or service provision
is delayed, it shall pay damages to Party A in accordance with the following
percentages:

4

--------------------------------------------------------------------------------

          For each delinquent day, Party B shall pay to Party A the damages
equivalent to 1% of the total Contract Price. Party B’s payment of damages shall
not release it from performing its responsibilities hereunder. When the damages
payable by Party B reaches 10% of the total price, Party A shall have the right
to dissolve this Contract, while Party B shall pay the damages in accordance
with this Section, refund all amounts already paid by Party A, and compensate
Party A for its losses.

          10.1.2  If the preliminary or final inspection of the Software is
delayed for reasons not caused by Party A, in addition to the application of
Section 6 hereof, Party B shall also pay damages to Party A in accordance with
the following percentages: For each delinquent day, Party B shall pay to Party A
the damages equivalent to 1% of the total Price. Party B’s payment of damages
shall not release it from performing its responsibilities hereunder. When the
damages payable by Party B reaches 10% of the total price, Party A shall have
the right to dissolve this Contract, while Party B shall pay the damages in
accordance with this Section, refund all amounts already paid by Party A, and
compensate Party A for its losses.

          10.2     If the schedule under Appendix [ ] hereof has not been
performed due to Party A, with Party A’s written confirmation, such schedule
will be correspondingly postponed in accordance with the time confirmed by Party
A.

          10.3     If, during the Warranty Period, Party B fails to respond in a
timely manner or complete troubleshooting within the time limit specified
hereunder, Party B shall pay to Party A the damages equivalent to 0.1% of the
total Contract price for each delinquent day and compensate Party A for all its
losses.

          10.4     During the term of this Contract, Party B is not permitted to
establish business relationships with telecommunication operators other than
China Telecommunications Corporation Guizhou Branch or companies with business
models similar to that of Party A in Guizhou. If Party B is in breach of such
provision, it shall pay to Party A the damages equivalent to 100% of the total
price and refund all amounts already paid by Party A.

          11.        Infringement

          11.1     If anybody files law suits, administrative proceedings or
claims (collectively “Infringement Accusation”), alleging that Party A’s use of
the Software hereunder infringes its ownership or intellectual property rights,
Party B shall compensate Party A for all expenses it assumes in this regard,
including but not limited to expenses arising from its endeavor to obtain lawful
rights and to make full payments, and compensation, litigation (arbitration)
fees, attorney fees specified under final judgment (award or results),
intermediation, settlement of the abovementioned Infringement Accusation.

          11.2     If, during the hearing of the Infringement Accusation by
relevant courts or administrative authorities, Party A is prohibited from
continuously using the Software hereunder, in whole or in part, Party B shall,
at its discretion , adopt one of the following measures:

          (1)      cause Party A to regain the right to use the abovementioned
Software; or

          (2)      replace or change the abovementioned Software so that Party A
may continue using such Software regardless of the limitation imposed by the
abovementioned prohibition.

          Party B’s obligation to compensate Party A for its losses relating
hereto shall not be waived by the abovementioned measures taken by Party B.

          Otherwise Party A shall have the right to dissolve this Contract,
while Party A shall refund all amounts already paid by Party A within ten days
upon its receipt of Party A’s Contract

5

--------------------------------------------------------------------------------

dissolution notice, pay to Party A the damages twice (2) as much as the total
Contract price, and compensate Party A and end users for all their losses
arising therefrom.

          12.        Confidentiality Obligation

          12.1     One Party hereof (“Information Disclosing Party”) shall have
lawful ownership and/or other rights of all information (“Confidential
Information”) it provides to the other Party hereof (“Information Receiving
Party”) in accordance with or with regard to this Contract, including but not
limited to all kinds of technical and business information, specifications,
drawings, documents and know-how.

          12.2     Except activities authorized hereunder, the Information
Receiving Party shall protect the Confidential Information as trade secrets,
without copying or disclosing such to third parties in whole or in part. The
Information Receiving Party is permitted to disclose the Confidential
Information provided by the other Party to its employees who really have a need
to know such and only for the purposes hereunder, provided that it shall
meanwhile instruct its employees to abide by the confidentiality and
non-disclosure obligations specified under this Section. The Receiving Party is
permitted to copy the Confidential Information for the purpose of performing the
obligations hereunder. After the termination or dissolution of this Contract,
the Receiving Party must return all the Confidential Information to the
Disclosing Party and destroy all copies. The Receiving Party shall properly keep
the Confidential Information and be fully liable for theft, inadvertent reveal
or other issues impairing the confidentiality of such Confidential Information,
which arise when the Confidential Information is in the Receiving Party’s
possession. The Receiving Party shall be liable for compensation, if the
Disclosing Party incurs losses therefor.

          12.3     The limitation on the Confidential Information in this
Section shall be inapplicable under the following circumstances:

          (1)      the Confidential Information has entered the public domain
not due to the fault of the Information Receiving Party;

          (2)      the Confidential Information is independently developed by
the Information Receiving Party, as having been proved by relevant records of
such Party;

          (3)      the Confidential Information is acquired by the Information
Receiving Party from a party which is not in breach of any confidentiality
obligation to the Information Disclosing Party; or

          (4)      the Confidential Information is required to be disclosed by
laws, provided that the Information Receiving Party shall notify the Information
Disclosing Party reasonably in advance so that the latter can take protective
measures it deems necessary.

          12.4     The term of confidentiality hereunder shall be ten years from
the effective date hereof.

          13.        Force Majeure

          13.1     The term “Force Majeure” hereunder refers to earthquake,
typhoon, flood, fire, wars or other unforeseen objective circumstances, the
occurrence and results of which are unpreventable, unavoidable and
unsurmountable and which are encountered by the Parties hereof.

          13.2      If either Party hereof cannot perform or cannot fully
perform its obligations hereunder due to Force Majeure, it shall notify the
other Party hereof within 2 days after the occurrence of said Force Majeure, and
provide the other Party with the Force Majeure evidence issued by relevant
authorities within 14 calendar days after the occurrence of said Force Majeure.

6

--------------------------------------------------------------------------------

          13.3     Unless otherwise specified under laws, if this Contract
cannot be performed due to Fore Majeure, the responsibilities will be exempted
in whole or in part based on the impact of such Force Majeure. If Force Majeure
occurs after the performance of this Contract is delayed, the responsibilities
cannot be exempted.

          13.4     If the performance of this Contract is suspended for 120
calendar days or above due to Force Majeure, Party B shall have the right to
terminate this Contract and notify Party A in writing.

          14.       Governing Laws and Dispute Resolution

          14.1     This Contract shall be governed by the laws of the People’s
Republic of China. 14.2 Any and all disputes arising from or in connection with
this Contract shall be solved through both Parties’ friendly consultations. If
consultations fail, lawsuits will be filed with the people’s court where Party B
is located to solve such disputes.

          14.3     During the litigation, both Parties will continue to perform
other parts of the Contract, which are not involved in the litigation.

          15.       Effectiveness and Miscellaneous

          15.1     Both Parties will assume all their respective taxes and fees
relating to the performance of this Contract, as imposed by relevant PRC
authorities pursuant to tax laws of China.

          15.2     If any terms hereunder become illegal, invalid or
unenforceable at any time, which does not fundamentally affect the effectiveness
hereof, the remaining terms hereunder shall not be affected.

          15.3     Neither Party shall disclose the contents hereof to any third
party without the other Party’s consent.

          15.4     All amendments and supplements to this Contract shall be in
writing and become integral parts of this Contract upon execution by both
Parties’ authorized representatives.

          15.5     All headings hereunder are for reference only. The Parties’
rights and obligations shall be subject to the contents under the terms.

          15.6     All notices relating to both Parties’ performance of this
Contract or in connection herewith must be in writing and sent by registered
mails, fax or similar communication method confirmed by both Parties to the
addresses specified hereunder.

          15.6.1  Addresses for Notice

          If either Party changes its contact person or contact information, it
shall notify the other Party in writing and two weeks in advance, or it shall
compensate the other Party for all its losses arising therefrom.

          Party A: Guizhou Yi Mate Information Supermarket Project Development
Co., Ltd. 
          Address: 225 Wenchang Bei Road, Guiyang 
          Contact Person: Wang Zuling 
          Tel.: 0851-5251760 
          Fax: 0851-5250814 
          Zip Code: 550001 
          Party B: Shenzhen CC Power Corporation 
          Address: Unit 501, Cyber Times Tower B, Tian’an Cyber Park, Futian
District, Shenzhen 
          Contact Person: Zheng Hongtao 
          Tel.: 0755-83487878


7

--------------------------------------------------------------------------------

          Fax: 0755-83487881 
          Zip Code: 518040


          15.7     Without the other Party’s written consent, neither Party may
use or copy the other Party’s trade names, trademarks, logos, service marks,
signs, codes, models or abbreviations in advertisements or public places; and
neither Party may allege that it has ownership or use right of the other Party’s
trade names, trademarks, logos, service marks, signs, codes, models or
abbreviations.

          15.8     Nothing hereunder shall be deemed or construed as joint
venture, partnership or agent relationships between both Parties.

          15.9     Certain obligations of the Parties hereunder, including
confidentiality, shall be binding on the Parties for 3 years after the
termination or expiration of this Contract.

          15.10   This Contract has 4 counterparts, with each Party holding 2
copies. The Appendices hereof are integral parts of this Contract and are
equally authentic as this Contract.

          15.11   This Contract shall take effect once executed by both Parties
and affixed with the company seal or the seal for contracts.

Party A: seal of Guizhou Yi Mate Information
Supermarket Project Development Co., Ltd. Party B: seal of Shenzhen CC Power
Corporation       Legal Representative or Authorized   Principal or Authorized
Representative: Representative: (signature)   (signature) Handled by: Shang
Donglin, Wang Zuling, Department Head: Liao X         Handled by: Zheng Hongtao

May 25, 2009

8

--------------------------------------------------------------------------------